12/13/2016


                                          DA 15-0560
                                                                                           Case Number: DA 15-0560

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2016 MT 328N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

JOHNNY GEORGE HOFER,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Seventeenth Judicial District,
                        In and For the County of Valley, Cause No. DC-2015-06
                        Honorable John C. McKeon, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Jeremy S. Yellin, Attorney at Law, Havre, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Micheal S. Wellenstein
                        Assistant Attorney General, Helena, Montana

                        Dylan J. Jensen, Valley County Attorney, Glasgow, Montana



                                                    Submitted on Briefs: November 2, 2016

                                                               Decided: December 13, 2016


Filed:

                                         /S/ ED SMITH
                                             Clerk
Justice Michael E Wheat delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     In September 2014, Hofer was cited for aggravated driving under the influence of

alcohol, a misdemeanor. In April 2015, the State of Montana amended the complaint to

charge Hofer with first offense driving while under the influence of alcohol (DUI), also a

misdemeanor. The Valley County Justice Court conducted a jury trial and the six-person

jury found Hofer guilty. Following sentencing, Hofer filed a notice of appeal to the

Seventeenth Judicial District Court, Valley County. The Justice of the Peace issued an

order staying imposition of Hofer’s sentence pending appeal.

¶3     The District Court conducted a jury trial on July 30 and 31, 2015. During trial,

Hofer objected to admission of the blood alcohol test results asserting that the State failed

to establish that his blood was collected in conformance with Admin. R. M. 23.4.220(2)

(2005) (hereinafter Rule 23.4.220(2) or the Rule). His specific complaint was that the

State provided no testimony that Hofer’s skin at “the area of the puncture” was

“thoroughly cleansed and disinfected” as required by the Rule.

¶4     The State responded that Stacy Garwood, a registered nurse at the Frances Mahon

Deaconess Hospital in Glasgow, Montana, testified that she performed Hofer’s blood


                                             2
draw using an evidence collection kit supplied by the Valley County Sheriff’s

Department and containing a Betadine swab for cleansing the area of the puncture.

Additionally, and in accordance with procedure, Garwood initialed the “Checklist for

Medical Staff”—a form included in the evidence collection kit. By initialing the form,

Garwood indicated that “[a] non-alcoholic or non-phenolic swab was used to prepare the

site for blood draw.” The form further provided that “Povidine-Iodine swab supplied in

kit or an appropriate substitute, betadine solution, may be used.”

¶5     After discussion with the attorneys outside of the presence of the jury and review

of the evidence presented, the District Court overruled Hofer’s objection. The court

further ruled that whether Garwood’s testimony that she used Betadine to swab the

puncture site was “sufficient to comply with the administrative procedure for ‘thoroughly

cleansing and disinfecting’” was a question of fact that could be argued before the jury.

¶6     The jury found Hofer guilty of misdemeanor DUI and the District Court sentenced

Hofer to six months in the Valley County jail with all but two days suspended. The court

gave Hofer credit for the two days he spent in jail after his arrest. Hofer was also ordered

to pay a $500 fine and $75 in surcharges. The District Court stayed imposition of

Hofer’s sentence pending his appeal to this Court.

¶7     We review a district court’s rulings on the admission of evidence for an abuse of

discretion.   State v. Awbery, 2016 MT 48, ¶ 10, 382 Mont. 334, 367 P.3d 346.

Additionally, whether an adequate foundation supports the admission of evidence is

within the trial court’s discretion. State v. Delaney, 1999 MT 317, ¶ 14, 297 Mont. 263,

991 P.2d 461.

                                             3
¶8     On appeal, Hofer maintains that the District Court committed reversible error

when it admitted Hofer’s blood alcohol sample results into evidence. He contends that

the State failed to lay a proper foundation that Garwood properly performed Hofer’s

blood draw. He opines that the jury would not have found him guilty if the District Court

had granted his motion to suppress the test evidence.

¶9     The State counters that § 61-8-404(1)(b)(ii), MCA, rather than Rule 23.4.220(2),

controls the admissibility of a blood test report in a DUI case. It asserts that the State

Crime Lab report on Hofer’s blood test result was in compliance with § 61-8-404, MCA,

and therefore was properly admitted.       Moreover, the State argues that Garwood’s

testimony that she swabbed Hofer’s arm with a Betadine swab prior to puncture

establishes compliance with the requirement in Rule 23.4.220(2) to thoroughly clean and

disinfect Hofer’s skin.

¶10    Section 61-8-404(1)(b)(ii), MCA, addresses under what conditions a blood sample

analysis report is admissible in a trial or criminal action against a DUI defendant. As

Hofer is not challenging the State laboratory’s analysis and reporting of his blood sample

but rather is challenging the hospital’s drawing of the blood sample, we need not address

the applicability of § 61-8-404(1)(b)(ii), MCA. Rule 23.4.220(2) provides “The skin at

the area of puncture must be thoroughly cleansed and disinfected with an aqueous

solution of a non-volatile antiseptic i.e. betadine, etc. Alcohol phenolic solution may not

be used.” In this case, Garwood, a registered nurse with eight years’ experience and three

years’ experience as a CNA, testified that she swabbed Hofer’s arm with a Betadine swab

before she drew blood from Hofer. While Garwood did not expressly testify that she

                                            4
“thoroughly cleansed and disinfected” Hofer’s arm with the Betadine solution, we

conclude the District Court did not abuse its discretion in allowing the evidence to go to

the jury. Additionally, while defendants charged with DUI are entitled to the procedural

safeguards set forth in the Administrative Rules of Montana, to require a witness to recite

specific words in the Rule elevates form over substance. Garwood testified she cleaned

the site with Betadine. She also completed the Checklist for Medical Staff by initialing

the various provisions including the provision that a Betadine swab was used to “prepare

the site for blood draw.” Clearly, for a medical professional, preparing the site for a

blood draw means to clean and disinfect the site with an appropriate solution prior to

puncturing the skin. The State’s evidence established that Garwood performed Hofer’s

blood test in accordance with the approved Checklist and the applicable Rule.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. In

the opinion of the Court, the District Court did not abuse its discretion is denying Hofer’s

motion to suppress the blood test evidence and admitting the evidence during trial.

¶12    Affirmed.


                                                 /S/ MICHAEL E WHEAT

We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ JIM RICE



                                             5